Title: To George Washington from William Barber, 7 February 1783
From: Barber, William
To: Washington, George


                        
                            Sir
                            Camp near New. Winsor Feby 7th 1783
                        
                        I have the Honor of inclosing to Your Excellency the Abstract of Musters for the Month of December,
                            accompanied by Inspection Returns of the several Regiments and Corps for the same Month, except of Hazens, and Sheldons,
                            which were so detached as not to admit of any with tollerable Accuracy.
                        As I have remarked every thing I saw worthy of Notice, in the several Regiments at the Foot of their
                            respective Returns, it would be needless to mention those Particulars in this Adress.
                        The Arms are generally in good Order, except a few Bayonets wanting in almost every Regiment, these, with
                            Care, may be replaced, without returning the Muskeets—Many of the Cartridge Boxes are of a bad kind and getting out of
                            Repair—they ought to be exchanged, were there any in Store—There is a great Difficiency of Drums in every Regiment—The
                            Cloathing in general has been as well preserved as the Nature of the Service, perhaps would allow—The Coats of the first
                            Jersey and second New York Regts, have been nearly turned; and repaired, their Hatts have also been cleaned, and newly
                            bound—The military Appearance, and Oeconomy of those two Regiments, in every Respect, are highly commendable, and without
                            Exception exemplary to every other in the Army—The New-Hampshire Line is greatly behind in every military View—The
                            Cloathing of the other Lines, particularly the Coats, will admit of usefull Alterations, such as will add to the
                            Appearance and Comfort of the Troops, and they are now in a proper State to be so dealt with—it is to be wished that
                            Facings and other Materials could be furnished for this Purpose. and should the Business be set about, it might not be
                            improper to caution the commanding Officers to adhere to a strict Uniformity in having it executed, as I have observed in
                            some Regiments Attempts have been made by Individuals, who appear to have had the Liberty of exercising their own
                            different Tastes.
                        Those Regiments who had not recieved Shirts before the Inspection, are now supplied with one pr Man, unless
                            another can soon be delivered; they will not render the Service that may be expected, the Soldeir being destitute of a
                            Change.
                        The mounted Troops of Sheldons Legion are badly armed, their Pistols are broken and out of Repair, and their
                            Swords of various Kinds,—they have new Swords in Store, but for Want of Scabbards they cannot be used—their horse
                            Furniture is still worse than any other Part of their Equipage—but as there are few Men at present mounted (only 78) these
                            may be better equiped by selecting for them, the best Articles from the whole, and applying the Residue to make the
                            necessary Repairs—There is neither Spurs, curry Combs nor Brushes in the Corps—The Arms of the Infantry are getting out of
                            Repair for Want of an Armourer and Utensals, many will be thrown aside, which the least Repair would preserve.
                        It was with great Difficulty I could make only a Muster of Hazens Regiment, serving by Detachments from Dobbs
                            Ferry, to Hackensack, Pompton, and the Clove—The Men are extreemly destitute of Cloathing, the commanding Officer accounts
                            for it by his not having received his due Proportion for the last Year—Their Arms are generally bad, and many out of
                            Repair, (except the german Recruits who have new Arms, and in excellent Order)—The Regt is formed at present into eight
                            Companies, which are very unequally proportioned, some of them having upwards of an hundred Men in them, others not half
                            so Many—There are a great many Absentees scattered all over the Continent, some have not been seen, or perhaps heard
                            of, for near two Years—There are also several Men in the Regiment actually unfit for the Duties of a Soldier who ought to
                            be otherwise disposed of—I did not take a List of them, General Hazen aledging they could not remove from their present
                            Quarters until Spring.
                        Your Excellency will easily concieve how impossible it was for me to make the Inspection and Muster of the
                            Army sooner, when you consider that I had the whole Duty to do Myself in the detached State of some of the Corps—This Part
                            of our Duty is not only fatiguing, as the Journeys are long, but it is consequently attended with Expence, however
                            adequate my private Purse may be to such Exegencies, I cannot account upon what Principle it aught to be opened to answer
                            such necessary public Purposes, If the Public does not make a sufficient Provision for Myself and Horses—Your Excellency,
                            I trust, cannot expect, I will visit those detached Corps.
                        The Absence of all the Officers in the Department, but Myself, leaves me more Business than I am well able to
                            perform; I shall however be punctual to the utmost of my Power, if your Excellency wishes, and the Purposes of the Public,
                            should not be fully answered, I flatter Myself it will not be attributed to any Neglect of mine—I have the Honor to be
                            Your Excellencys most obedient And very Humble Servant
                        
                            W. Barber, Major, &
                            Asst Insr N. Army
                        
                    